        Case 5:20-cv-00886-KG-JHR Document 13 Filed 03/22/21 Page 1 of 2



                        IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF NEW MEXICO

ISRAEL BACA,

       Petitioner,

v.                                                                  Civ. No. 20-cv-0886 KG-JHR
                                                                    CR. No. 18-cr-3067 KG-JHR

UNITED STATES OF AMERICA,

       Respondent.

       ORDER ACCEPTING SUPPLEMENTAL MOTION TO AMEND
     PETITIONER’S § 2255 AS A SUPPLEMENT TO THE UNDERLYING
                              PETITION
       THIS MATTER comes before the Court on Petitioner Israel Baca’s Supplemental Motion

to Amend Petitioner’s § 2255 [Doc. 8], filed February 22, 2021. The United States did not file a

response and the time to do so has passed. See D.N.M.LR-Civ 7.4(a). Based on the Court’s initial

review of the records, this Motion is functionally an amendment or supplement to the underlying

petition [Doc. 1]. The courts have inherent authority to, among other things, regulate their docket

and promote judicial efficiency. Martinez v. IRS, 744 F.2d 71, 73 (10th Cir. 1984). The rules of

civil procedure “should be construed, administered, and employed by the court and the parties to

secure the just, speedy, and inexpensive determination of every action and proceeding.” Fed. R.

Civ. P. 1. In the interest of speed and justice, the Court orders this Motion be accepted as a

supplement to the underlying petition, and the Court and the parties treat the combination of both

documents as Baca’s petition.

       IT IS THEREFORE ORDERED that Baca’s Supplemental Motion to Amend Petitioner’s

§ 2255 [Doc. 8] be accepted as a supplement to the underlying petition [Doc. 1], and the Court and

the parties treat the combination of this Motion and the underlying petition as Baca’s petition.
Case 5:20-cv-00886-KG-JHR Document 13 Filed 03/22/21 Page 2 of 2




                                   ____________________________________
                                   JERRY H. RITTER
                                   UNITED STATES MAGISTRATE JUDGE




                               2
